Citation Nr: 0019152	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-06 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
dysthymia.

2.  Entitlement to a rating in excess of zero percent for 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to August 
1974, and from July 1984 to July 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  That rating decision originally granted service 
connection for dysthymia (claimed as depression and memory 
loss) and hearing loss of the right ear.  A 10 percent rating 
was assigned for dysthymia and a 0 percent rating was 
assigned for hearing loss of the right ear.


FINDINGS OF FACT

1.  Dysthymia is manifested by no more than occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

2.  Right ear hearing loss disability is manifested by an 
average pure tone threshold at 1,000, 2,000, 3,000 and 4,000 
hertz of 43 decibels.  Speech discrimination ability is 96 
percent in the right ear.

3.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
related to his dysthymia or right ear hearing loss so as to 
require referral for extraschedular consideration by 
designated authority.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for dysthymia have 
not been satisfied.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9433 (1999).
2.  The criteria for an increased rating for right ear 
hearing loss have not been satisfied.   38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. § 4.85a, Diagnostic Code 6100 (1998 & 
1999).

3.  Application of extraschedular provisions for the 
dysthymia and right ear hearing loss disabilities is not 
warranted.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board determines that the veteran's claims for 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991) by virtue of his statements 
that his disabilities are more disabling than presently 
rated.  Further, the Board finds that all relevant facts have 
been properly developed and no additional assistance to the 
veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

1.  Dysthymia

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 10 
percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. 4.130, 
Diagnostic Code 9433.  

On a VA psychiatric rating examination in October 1997, the 
veteran was shown to have been unemployed since July 1997, 
when he was separated from active service.  He reportedly did 
not feel like working.  He gave a history of being 
"diagnosed" with depression in 1994.  He took medication 
for his depression until separation.  Since separation, he 
had stopped taking any medication.  He was married with two 
children.  He stated that he had been fine until the early 
1990's, when he started going downhill, lost his self-
confidence and began having difficulty making decisions.  He 
complained that he felt depressed often and had been crying 
twice a week for the previous 2 years.  On a scale from 1 to 
10, with 10 being the most depressed, he stated that he was 
at 5 or less.  He slept about 5 hours a night.  He liked to 
play football with his kids.  He reportedly had guilt 
feelings about not being a better provider for his family in 
connection with complaints that he had no money and did not 
do much.  He complained that his energy was decreased and his 
concentration was not good.  He appetite was described as 
good.  He had no psychomotor retardation, suicidal ideations 
or homicidal ideations.  He reportedly had shown some self-
injurious behavior, having punched through a wall and hurt 
his hand five years previously and breaking his little 
finger, cutting it off, and then having it re-attached in 
1988.  He showed no signs or symptoms of mania.  In the 
personality area, he reportedly was very punitive on himself 
and felt like a failure.   For the previous 6 or 7 years, he 
had had low self confidence.  He felt as if he received 
enough respect and was a good person.  He smoked a pack of 
cigarettes a day, and had for 25 years.  He reportedly was an 
occasional drinker.  

On the objective examination, the veteran was described as 
neatly dressed and cooperative.  He was alert and oriented to 
time, person, place and situation.  He exhibited good eye 
contact.  There was no abnormal motor activity.  He 
reportedly scored 29 out of 30 on a "Mini Mental Status" 
examination.  His mood was slightly depressed.  Affect was 
congruent with mood.  His speech was regular in rate and 
rhythm and responsive to cues from the examiner.  Thought 
processes were logical and coherent.  There was no blocking, 
confusion, muteness, flight of ideas, loosening of 
associations, auditory or visual hallucinations, thought 
broadcasting, thought insertion, thought control, delusional 
thinking, preoccupations, obsessions, or compulsions.  Short 
term and remote memory was intact.  Proverb interpretation 
was abstract.  Insight and judgment were fair.  The 
assessment was dysthymia with a global assessment of 
functioning score of 70.  The examiner summarized that the 
veteran had mild symptoms of depressed mood and several 
psychosocial stressors.  

With consideration of the medical evidence cited above, the 
veteran's dysthymia cannot be considered as more than 10 
percent disabling.  He had only slightly depressed mood and 
affect, considered by the examiner to correspond to a global 
assessment of functioning score of 70, and the other 
objective measures of his psychiatric health were essentially 
normal.  Insight and judgment are termed fair.  He has not 
been self-destructive in his behavior in recent years.  He 
does not need any psychotropic medication, and has not taken 
any since separation from active service.  While he does not 
feel like working, there is no showing that dysthymia 
significantly interferes with his ability to work.  A global 
assessment of functioning score of 70 in the Diagnostic and 
Statistical Manual (IV) of the American Psychiatric 
Association (1994), equates with some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational and school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  There is no suggestion that his dysthymia has 
advanced to the stage of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss, or worse.  Hence, this disorder does not equate 
with or approximate more than a 10 percent disability 
evaluation currently, or at any time since the effective date 
of service connection therefor.  Regarding employment, the 
record reflect that he is currently employed at a VA medical 
facility and therefore, the Board does not find that his 
accounts of unemployment reported on the VA examination 
October 1997 to be of further significance regarding the 
level of severity of his dysthymia.

2.  Right Ear Hearing Loss

Evaluations of unilateral defective hearing range from 
noncompensable to a 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal 
auditory acuity through level XI for profound deafness.  38 
C.F.R. § 4.85, Part 4, Codes 6100-6110 (1998 & 1999).  

In situations where service connection has been granted for 
defective hearing involving only one ear and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  See 
e.g. Boyer v. West, 12 Vet. App. 142 (1999).  In such 
situations, a maximum 10 percent evaluation is assignable 
where the hearing in the service-connected ear is at level X 
or XI.  38 C.F.R. § 4.85, Part 4, Codes 6100-6101.  

The service medical records show, in August 1989, that pure 
tone thresholds, in decibels, in the right ear were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
40
50
60

In December 1991, pure tone thresholds, in decibels, in the 
right ear were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
60
60

Three audiometric tests in June 1994 showed the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
45
55
60




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
55
60




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
55
65

In July 1994, the readings were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
55
65

Moderate sensorineural hearing loss on the right in the range 
of 2000 to 6000 Hertz was recorded.  It was noted that 
hearing in the left ear was within normal limits and speech 
was good.  

In June 1995, an audiometric evaluation showed:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
55
50

In June 1997, on the retirement examination, pure tone 
thresholds, in decibels, in the right ear were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
60
50


On the VA audiometric evaluation in October 1997, the veteran 
gave a history of right ear hearing loss since the early 
1990's.  Inservice noise exposure was mentioned.  He also had 
exposure as an operating room nurse.  Right ear tinnitus was 
also noted (which is a separate service connected entity).  
Pure tone audiometry showed:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
50
60
50

The average pure tone threshold was shown as 43 decibels.  
Speech recognition on the right was at 96 percent.  It was 
noted that hearing acuity was normal on the left.  Moderate 
to moderately severe high frequency sensorineural hearing 
loss on the right was diagnosed.  

Pursuant to the schedule for rating disabilities, the current 
defective auditory acuity in the right ear is a Level I under 
both the older regulations and those in effect as of June 10, 
1999; the auditory acuity in the left ear is considered to be 
normal for VA purposes (and, in fact, on clinical tests).  
Accordingly, no more than the zero percent evaluation is 
warranted under the schedular criteria.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.85, Code 6100 (1998 & 
1999).

Other Considerations Applicable to Both Claims

The Board has considered the potential application of the 
various other provisions of 38 C.F.R. Parts 3 and 4.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, for 
the reasons discussed above, the Board concludes that the 
currently assigned ratings for the veteran's dysthymia and 
right ear hearing loss correspond to the level of impairment 
under the schedular criteria as shown by the evidence.  In 
this regard, the Board also finds no basis to award a 
"staged rating" for either disability as the facts found do 
not demonstrate increased levels of disability dating from 
the original claim.  Fenderson, supra.

Additionally, the Board has given consideration to evaluating 
these disabilities under different Diagnostic Codes.  The 
Board notes that the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en 
banc).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  However, in the 
instant case, the Board finds that Diagnostic Codes presently 
assigned for the disabilities in question are appropriate.  
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's contentions on appeal have been accorded 
careful and compassionate consideration; however, the Board 
concludes that the medical findings discussed above are more 
probative as to the question of the level of disability 
pursuant to the schedular criteria.  The veteran is a nurse, 
but he is not otherwise shown to be qualified to render a 
medical diagnosis or opinion.  Hence, his views as to the 
extent of functional impairment he has due to his dysthymia 
and right ear hearing loss are specifically outweighed by the 
medical evidence of record cited above.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation assigned in this case for the 
appellant's back disability is not inadequate.  As the 
schedular criteria provide a basis to award increased 
compensation in this case for these disabilities, it does not 
appear that the veteran has "exceptional or unusual" 
disabilities.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
veteran has required frequent hospitalization in the remote 
or recent past for either his dysthymia or right ear hearing 
loss.  In addition, the veteran is shown to be presently 
employed and hence, there appears to be no specific evidence 
of "marked interference" in employment that is due 
specifically to one of these disabilities.  Thus, in the 
absence of any evidence which reflects that either disability 
is exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, the RO's failure to 
consider or to document its consideration of this section was 
not prejudicial to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against awarding increased ratings above 
those now assigned for the dysthymia and right ear hearing 
loss disabilities, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 55.


ORDER

An increased rating for dysthymia is denied.

An increased rating for right ear hearing loss is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



